ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_JUD_01_ME_05_FR.txt. OPINION DISSIDENTE DE M. AZEVEDO

1. — Les observations qui suivent ont pour objet d'exprimer les
raisons par lesquelles je suis obligé, tout en le regrettant, de me
séparer de l'arrêt sur quelques points, soit de simples motifs, soit
même à l'égard de certaines conclusions. |

En fixant, comme point initial pour l'examen des faits qui
intéressent l’affaire, le mois d'octobre 1944, on voit que, l'Italie
déjà abattue, l’avance des Alliés leur donnait liberté d’action en
Méditerranée, dans la poursuite de l'ennemi. :

A cette époque, la situation dans les Balkans offrait une grande
confusion ; étant donné la complexité des luttes intestines, il
n’y avait pas d’unité entre les différents groupes de résistants qui,
formés contre l’Axe, se combattaient.

En Albanie, un de ces groupes assumait la direction des affaires
publiques en contact avec les Alliés, principalement les Anglais et
les Américains, qui avaient établi des missions militaires auprès de
ce gouvernement provisoire. Mais, après les élections générales en
décembre 1945, les relations entre le gouvernement confirmé par
le vote populaire, et les missions militaires, n’ont pas toujours
témoigné d’une parfaite entente. Quoi qu’il en soit, des démarches
ayant pour objet l'établissement de relations diplomatiques entre
l'Angleterre et ]’Albanie étaient entreprises au mois de mai 1946,
malgré l’ajournement de l'admission de l’Albanie à l'Organisation
des Nations Unies a’la suite du vote de quelques pays, parmi les-
quels la Grande-Bretagne.

2. — À la fin de 1944, l’un des premiers soucis des Alliés était
le nettoyage de routes, afin de faciliter la progression des forces
maritimes ; dans l’Adriatique, c'était pratiquement aux Anglais
qu’en incombait la tâche principale sinon exclusive. Les forces de
déminage descendaient vers le Sud et, au commencement du mois
d’octobre, elles procédérent au nettoyage du chenal de Corfou,
tandis que les Allemands faisaient leurs derniers efforts, en posant
le 23 de ce mois encore un champ de mines a Salonique.

Avec la fin des hostilités s’est fait sentir le besoin d’intensifier
ce travail de réouverture des voies de communications maritimes,
et, à cette fin, ont été créés quelques organismes de caractère inter-
national.

Ainsi se sont formés, au mois de mai 1945, le Comité inter-
national central de déminage et le Comité de déminage pour la
Méditerranée (Medzon), et au mois de juillet le Service interna-
tional des itinéraires et informations.

78
79 OPINION DISSIDENTE DE M. AZEVEDO

Du travail conjoint de ces organismes a résulté, à partir du
mois d'octobre 1945, la publication de deux séries de documents à
lusage de la navigation, les brochures et les cartes Médri.

On peut, d autre part, retenir que l’Albanie connaissait l’existence
du chenal Médri n° 18/32, au moins tel qu'il était indiqué sur les
cartes et brochures remises à une certaine date par le général, chef
de la mission militaire anglaise 4 Tirana.

On a soutenu qu’en octobre 1944 le Royaume-Uni avait simple-
ment procédé au redragage d’un ancien chenal allemand. Toutefois,
c'est seulement au mois de mai 1945 qu’on a connu les cartes
allemandes, et celles-ci n’indiquaient que la direction et non les
limites de ce chenal. La vérification ultérieure, il faut le remarquer,
n'a pas démontré un écart fort considérable entre les deux chemins,
bien que l’on doive admettre que le nouveau chenal serre un peu
plus la côte.

L’attention est encore frappée par le déplacement graduel de
la ligne verte du chenal presque à chaque édition des cartes Médri,
quoique les brochures conservent toujours les coordonnées indiquées
dans le radiogramme du 7 novembre 1944, qu’on a dit capté par
hasard. On ne comprend pas la raison de ces changements, puis-
qu'on n'a signalé aucun travail de déminage après février 1945.
On peut regretter d’autre part que des détails plus précis de
l’opération de déminage n'aient pas été conservés pour que la Cour
puisse les examiner, bien que l’on comprenne très bien que l’urgence
de l'opération ait conduit à donner plus d'importance au travail
effectif qu’à la préparation de rapports.

Il faut ajouter que, pendant l'opération de déminage du 13 no-
vembre, on a constaté une erreur dans la position sur la carte de
l'Amirauté britannique n° 206 de la côte albanaise au sud du cap
Kiephali, erreur qui a été immédiatement reportée sur le tracé.

3. — Plus d’un an après les travaux de nettoyage, deux croiseurs
anglais passèrent par ledit chenal en venant du Nord; ils essuyèrent
le feu d’une batterie côtière, ne furent pas atteints par les projectiles
et continuèrent leur route vers Corfou.

Une discussion s’est élevée à ce sujet demeurant d’abord sur le
‘ terrain juridique ; une pause a pu être constatée entre le 21 juin
et la troisième note britannique, le 2 août. L’état des relations entre
les deux pays n’a pas cependant connu de progrès. L’Albanie consi-
dérait même le Royaume-Uni comme un allié ou du moins comme
un ami fidèle d’une nation voisine, qui manifestait devant l'O. N. U.
l'intention de revendiquer une partie de son territoire.

Mais, à l'affirmation britannique d’un droit de passage innocent,
l’Albanie avait répondu qu’elle s’opposait au passage de n’importe
quel navire par le chenal de Corfou sans demande préalable et sans
autorisation de sa part. De plus, le 17 mai 1946, l’Albanie faisait
savoir simultanément au Royaume-Uni et à quelques autres pays

79
80 OPINION DISSIDENTE DE M. AZEVEDO

que son Gouvernement interdisait le passage, dans les conditions
ci-dessus indiquées.

Bref, le Royaume-Uni ne se contentait pas d'adopter une attitude
platonique et de proclamer de simples réserves. Si le commandant
de la force navale, le 15 mai, n’avait pas riposté au feu, étant dans
un cas de légitime défense, le Royaume-Uni, une fois connue l'étrange
prohibition, a préféré agir énergiquement.

Il faut remarquer que la Grèce, pays le plus intéressé à la libre
navigation d’un chenal, qui desservait surtout ses ports et sur
les eaux duquel elle possédait des droits, avait préféré la solution
de s'abstenir du passage pour éviter que les incidents frontaliers
ne devinssent plus graves.

La Grande-Bretagne avait donné un ordre semblable, mais il
fut levé d’abord le 21 août, dans le sens restreint d’un passage dont
la nécessité apparaîtrait. Une autre modification a résulté des télé-
grammes de l’Amirauté du 15 et du 22 septembre, qui, quoique
sous une forme indirecte, engageaient le commandant de la flotte
de la Méditerranée à tenter un passage par le chenal nord de Corfou,
même si cela n’était pas nécessaire.

Le dernier mot de la note britannique précédente du 2 août était
la menace de répondre au feu par le feu. Comment pouvait-on
faire un sondage sur les modifications de l’attitude de celui qui avait
reçu ce défi? Pour savoir.si les autorités albanaises avaient déjà
acquis une certaine tenue diplomatique, elles devaient être averties
de l’épreuve, au moins pour pouvoir comprendre les mesures com-
binées tout exprès pour donner l’apparence d’un passage amiable,
telles que la direction des canons, etc.

4. — Les exercices d'automne de la flotte de la Méditerranée
se terminaient. Dès le 15 août, le commandement avait prévu un
programme qui finirait par une réunion à Argostoli où toutes les
unités avaient rendez-vous le 23 octobre; il a donc fallu modifier ce
programme, pour que quatre navires puissent emprunter le chenal.

Le dénouement de cette expérience a été le plus douloureux pos-
sible : deux explosions de mines ont entraîné la destruction pratique
d’un destroyer abandonné, et de graves avaries à un autre, 44 morts
et 42 blessés.

A propos des circonstances de ce passage, un certain nombre
de divergences se sont graduellement aplanies après les explications
et vérifications, après surtout la correction de nombreuses erreurs,
dont quelques-unes présentaient une certaine gravité. Même les
journaux de bord, dont la valeur.est universellement estimée, ont
présenté de sérieuses inexactitudes.

A propos de la localisation des accidents, on a dû arguer des
erreurs, et quant à l'heure de la deuxième explosion, on a rencontré
plusieurs données différentes, qui ont exigé des explications supplé-
mentaires afin de les ramener à un seul chiffre. Une dernière circons-

80
8x OPINION DISSIDENTE DE M. AZEVEDO

tance est à relever : l’ordre de changer de route devant la pointe
Denta a été donné avec un petit retard, ce qui a entraîné un écart
par rapport à l’axe du chenal et par conséquent un plus grand
rapprochement de la côte.

La réunion de toutes ces erreurs et d’autres circonstances déjà
remarquées aurait laissé un résidu de doutes sérieux, si l’on ne
se trouvait devant un fait incontestable et où le détail ne peut
chasser un ensemble imposant. On est donc obligé d'accepter que
les deux explosions se sont produites dans les limites du chenal.
Mais on ne peut pas être sûr que l’Albanie eût eu à l'époque tous
les éléments nécessaires pour arriver à la même conviction.

5. — Une fois acquise la certitude quant au dommage, premier
élément à considérer, il faut indiquer le fait générateur de ce dom-
mage en fixant le lien de causalité indispensable entre l’antécédent
et le conséquent, de telle sorte qu'ils ne soient pas liés dans le
temps par une relation de pure contiguité.

. Qu'est-ce qui a produit le dommage dans l’espèce ? On constate

tout d’abord qu'il y avait auparavant des mines mouillées par les
Allemands, mais d'autre part, il faut accepter, avec les experts de
la Cour, qu'un nettoyage bien exécuté permet la conviction d’une
garantie à 100 % pour des mines amarrées. Des raisons techniques
ont fait abandonner l'hypothèse de mines posées par sous-marin
ou par avion et aussi celle des mines magnétiques. On doit aussi
écarter l'hypothèse de mines flottantes, d’abord par la coincidence
frappante des deux explosions, qui se sont produites presque dans
les mêmes circonstances de temps et de lieu, sans que ces circons-
tances soient atténuées par le fait que d’autres bâtiments sont
passés sains et saufs.

Ensuite, parlaït très éloquemment la nature des avaries, qui
présentent une violence extraordinaire, selon la preuve décisive,
qui se trouve dans le dossier, bien qu’on ne connaisse pas la charge
d’explosif des mines italiennes dont étaient formés les champs
ennemis.

I] ne resterait ainsi dans le creuset que l’explication de la pose
d'un champ de mines après la cessation de l’action ennemie : on
arrivait, par élimination, à isoler un antécédent unique, transformé
en véritable cause, d’après les règles classiques de JOHN STUART
MILL.

Cette solution impressionnante par elle-même a trouvé un appui
décisif dans la découverte d'un nouveau champ de mines, le 13 no-
vembre 1946.

En acceptant à la fin qu'un nouveau champ de mines ait été
posé, l’Albanie n'a fait pourtant que changer de position, car elle
continue à nier que ce soient ces mines qui aient causé le dommage.
Elle exige en somme la preuve que ce champ avait été posé avant
le 22 octobre, tout en soulevant l'hypothèse que le mouillage

81
82 OPINION DISSIDENTE DE M. AZEVEDO

n'aurait été effectué qu'après les événements, pour créer des dif-
ficultés au pays riverain.

Mais, si la pose d'un champ de mines en temps de paix constitue
sans doute un fait presque inconcevable, l'hypothèse présentée par
l’Albanie conduirait à la pose successive des deux champs à un
intervalle rapproché, ce qui serait encore plus insolite.

6. — Lorsqu'on apprécie ensuite la caractère illicite du fait
générateur du dommage, on est obligé de faire état des points de
vue qui doivent orienter le juge à ce propos, ainsi que dans le
problème qui est lié trop étroitement à celui-là et qui a trait à
l'imputabilité. Cette constatation préliminaire devient nécessaire
lorsqu'on emprunte un chemin différent pour arriver cependant
au même but ; alors s'impose une explication préalable de caractère
nettement doctrinal.

Les Parties ont, par exemple, beaucoup insisté sur le besoin de
démontrer, en l’espèce, l'existence d'un manquement à une obliga-
tion internationale. Cette notion est si forte qu'elle a incité bon
nombre d’auteurs à lui accorder la première place dans une théorie
de la responsabilité, qui est aujourd’hui en grande faveur.

7. — Mais la formule, quoique sans cesse vantée par ses parti-
sans, ne contribue pas utilement à éliminer des difficultés qui sont
d’ailleurs connues du droit interne.

En agissant exclusivement sur un plan restreint, comme celui
de l'infraction à une norme du droit positif, ladite doctrine s’efforce,
cependant, de s’attribuer des avantages que seulement l’applica-
tion d’un autre principe pourrait procurer. Ainsi les divergences
relatives à l'exigence de textes spéciaux concernant des obligations
préexistantes n’ont rien à voir avec l’action parallèle d’un autre
principe qui conditionne, ou non, l’imputabilité à l'exigence d'un
élément moral de culpabilité.

De sorte que la doctrine du manquement à l'obligation inter-
nationale ne peut prétendre au titre d’objective que par une confu-
sion des mots, à moins qu’elle n’ajoute à son principe fondamental
un autre principe lié à l’écartement de la notion de faute.

Mais, le fait que la doctrine ne saurait invoquer en sa faveur
ce dernier élément est démontré par la circonstance que les partisans
de cette formule se divisent en trois groupes différents : celui qui
n’abandonne pas l'exigence d’une faute, celui qui se dispense d'un
tel élément et enfin celui qui maintient les deux positions, selon
que le droit international impose ou non, suivant le cas, un recours
à la notion de faute (omission, responsabilité indirecte, etc.).

Le point faible se trouve d’ailleurs dans le noyau même de la
théorie, c’est-à-dire dans la primauté attribuée à la nature de la
violation ; il en résulte un rétrécissement du champ d’application
pratique de la responsabilité.

82
83 OPINION DISSIDENTE DE M. AZEVEDO

En tâchant de caractériser la conduite des États, cette conception
est amenée à une alternative, orientée vers deux tendances oppo-
sées : ou bien fixer des obligations déterminées ou, au contraire,
admettre une règle générale de conduite sans marques précises. Et
le choix entre ces deux forces d'expansion ou de contraction peut
devenir funeste à la doctrine elle-même.

Si, par exemple, on en vient à exiger que soit préalablement
établie dans chaque cas la violation d’une obligation, on ne peut
se dispenser de dresser un catalogue complet des cas de responsabi-
lité. Cependant, cela correspondrait à une phase moins avancée,
celle de l’énumération limitative des sources des délits et des quasi-
délits, selon la tradition générale du droit romain. On se rapproche-
rait même du droit criminel en finissant par se rallier au nullum
crimen sine lege.

Mais si, au contraire, on préfère renoncer à une telle rigidité,
on risque de s’exposer à un autre danger. En mettant de côté les
conventions et la coutume pour accepter l'influence des principes
généraux de droit, on perd tout contrôle, sans pouvoir s'arrêter à
mi-chemin. On se voit même contraint d'aller jusqu'à la trilogie
fondamentale pour établir la responsabilité civile par la simple
violation du principe neminem lædere, sinon de tirer arbitraire-
ment des corollaires précis de principes vagues.

A ce moment, toute utilité de l’innovation aura disparu et la
doctrine elle-même échouera.

8. — Cette critique, d’ailleurs bien connue (v. g. ROBERTO AGO,
Recueil des Cours, v. 68, p. 483, GEORGES SCELLE, Cours de Droit
international, publ. Paris, 1948, p. 912), peut continuer sur le même
plan, si l’on examine en détail la préexistence d’un devoir, dont la
méconnaissance doit entraîner la responsabilité pécuniaire ou
morale.

On constate d’abord que la détermination de ces obligations
internationales positives, sources de la responsabilité, soulève des
difficultés délicates à surmonter, surtout lorsque le juge se trouve
en présence d’un cas nouveau qui n'a pas été clairement prévu
auparavant.

Si l'on ne peut invoquer ni de convention ni de coutume réglant
déjà directement la question, le juge devra-t-il prononcer le non
liquet, entravant ainsi tout progrès dans la théorie de la respon-
sabilité ? La coutume est faite de précédents reconnus, et i] ne faut
pas entraver la formation de précédents nouveaux ; un litige inter-
national peut aussi la favoriser en mettant fin à l'incertitude qui
régnait jusque-là.

9. — L'existence d’une règle conventionnelle ne suffit non plus
pour écarter les difficultés, et le cas présent sert d'exemple le plus

83
84 OPINION DISSIDENTE DE M. AZEVEDO

éloquent pour démontrer la nécessité d'un éloignement pur et
simple d’un cadre très rigide. Les faits examinés s’écartent des
précédents connus, et, en l'absence d’une coutume, l’appel à une
convention ne parvient pas à supprimer tout embarras.

Il est curieux de constater que le Royaume-Uni ne s’est pas fié
à la simple invocation de la Convention VIII de La Haye, de 1907,
mais qu’il a reconnu le besoin de faire aussi appel aux principes
généraux du droit international et même à de simples raisons
d'humanité.

En effet, ledit pacte ne trouverait pas à juste titre son application
en l'espèce sauf par une interprétation qui pousse très loin la méthode
dite par analogie. Il a fallu accentuer son caractère déclaratif, ce
qui équivaudrait à le tenir pour superflu. Ladite convention ne vise
textuellement que le temps de guerre et non le temps de paix, ne
vise que la pose directe de mines et non celle par personne interposée,
l’Albanie n’en a pas été signataire et n’y a jamais adhéré.

Néanmoins, l'Albanie admet strictement qu’il est interdit de
mouiller des mines en temps de paix ; en effet, un simple raisonne-
ment a fortiori suffirait.

Mais les affirmations répété s dans ce sens n’ont pas pourtant
empêché qu'à un certain moment on ait, par exemple, présenté à
la Cour une allégation selon laquelle la notification de mouillage
incomberait seulement à son auteur et non à un tiers qui en aurait
eu connaissance, de telle sorte que l’abstention de ce dernier ne
constituerait aucun manquement à une obligation internationale,

D'autre part, il ne faut pas oublier que si à l'égard des faits
l'accord des parties est valable, encore qu’une cour internaticnale,
plus libre que les juges internes en matière de preuve, pourrait faire
des réserves, il serait tout à fait irrecevable en ce qui est du droit
à appliquer.

Ainsi, même en considérant comme hors de doute raisonnable
une adhésion éventuelle de l’Albanie à ladite convention, ceci ne
pourrait prévaloir, pour attribuer à titre rétroactif un caractère
illicite à un fait déjà accompli.

10. — La limitation de la responsabilité au domaine contractuel
répond aussi à la prétention déjà remarquée que cette doctrine
s’arroge de supprimer l'élément subjectif de la responsabilité : c’est
que l'inexécution d'une obligation contractuelle porte en soi-
même la marque de la faute de telle sorte que le débiteur ne se
libère que dans le cas où il prouve une cause étrangère ; on peut
avoir pourtant l'impression que la faute même est absente.

Mais la n’est pas le bon chemin ; il faut rétablir dans le droit
international les deux sources qui, d’ailleurs, présentent une unité
foncière, la faute contractuelle et la faute délictuelle, quand bien
même on continue à distinguer dans les deux secteurs les cas de

84
85 OPINION DISSIDENTE DE M. AZEVEDO

conduite nettement indiquée d'avance et les cas dépendant simple-
ment d’une norme générale de prudence (HENRI et LEON MAZEAUD,
Traité de la resp. civile, Paris, 1948).

Les tentatives de conciliation de ces deux critères, .de règles
précises et d’un standard général de conduite, ne pourront jamais
aboutir, comme on a pu le constater à la Conférence de La Haye, de
1930, en dépit de discussions sans fin qui se sont déroulées au sein
de la troisième commission.

Les codes des obligations ne cherchent pas à énumérer les
faits dommageables, et cependant on doit reconnaître que les
hommes sont assujettis à un standard de vie, dont l'oubli entraîne
leur responsabilité. De même, les États doivent respecter un
certain étalon de conduite entre eux, déterminé par les conditions
de coexistence internationale, vérifiées à un moment donné de
l’histoire.

Abstraction faite de toute convention, on ne peut pas admettre
qu'un acte tel que le mouillage en secret de mines, en temps de
paix, n’entraine pas la responsabilité de l’État auteur, car il
présente un caractère anormal, insolite, et il constituerait même
un crime lorsqu'on organise une juridiction pénale dans le monde.
La communauté universelle ne pourrait pas subsister, si l’on
ne punissait pas un acte si pleinement caractéristique de dol,
indépendamment de toute définition conventionnelle.

Il s’agirait même d'une infraction de nature formelle, résultant
du simple danger, et ainsi n'importe quel pays pourrait demander
la condamnation de l’auteur d’un tel acte, préjudiciable à la
navigation, même alors qu’il ne pourrait réclamer réparation
d’un dommage vérifié ix casu. Tout au moins la sentence ordon-
nerait-elle, pour défendre l'intérêt déjà virtuellement lésé, le
déminage aux frais de l’auteur, de même qu’en droit interne
le juge ordonne la démolition d’un mur mal placé.

rr. — D'autre part, on doit tenir compte de l'élément subjectif,
même si l’on est disposé à pousser la responsabilité internationale
jusqu’au risque, en lui rendant un caractère vraiment objectif.

Il est indéniable qu’une condamnation fondée sur des éléments
moraux de culpabilité coexistant avec le manquement à une
obligation répond mieux à des exigences de sensibilité qui sont
encore aujourd'hui présentes dans la conscience de l’homme et
dans celle de l'humanité.

La notion de faute est soumise de sa part à un devenir constant
et abéit à une lente évolution qui, en se départissant des éléments
classiques d’imprudence et de négligence, tend à se rapprocher
du système de la responsabilité objective, ce qui a autorisé certains
auteurs à nier aujourd'hui une séparation foncière de la faute,
par rapport à une théorie fondée exclusivement sur le risque.

85
86 OPINION DISSIDENTE DE M. AZEVEDO

En s’éloignant même des notions de choix et de vigilance, on
arrive pratiquement à une fusion des solutions suggérées par la
faute contractuelle et la faute délictuelle.

Ainsi, sans préjudice du maintien du noyau traditionnel de la
faute, et pour parer aux difficultés de la preuve d’un élément
subjectif, on a tâché d'établir des présomptions déplaçant sim-
plement la charge de la preuve, comme dans la théorie de la
garde, qui ne se contente pas d’une attitude négative ou de simple
démonstration d'une absence de faute de la part de celui qui a
le devoir de garder la chose. A la victime incombe seulement
de prouver le dommage et le lien de causalité, et cela suffit à
entraîner la responsabilité, sauf, pour le défendeur, à prouver la
faute d’un tiers, celle de la victime ou la force majeure, seuls
motifs conduisant à une exemption de responsabilité.

Cette tendance a déjà envahi le droit administratif au moyen
de la notion de faute de service, et à plus forte raison elle doit
être acceptée dans le domaine du droit international, où l'on
constate d’ailleurs une propension beaucoup plus nette qu’en
droit privé à admettre la responsabilité objective. _

Ainsi, en ce qui est de la mer territoriale, si l'État n’a pas
l'obligation d’écarter les difficultés naturelles apportées par des
accidents géographiques, on prétend qu’il lui incombe de prendre
soin des aspects liés à l'intervention humaine, tels que le fonc-
tionnement des phares, etc., sauf la démonstration des cas excep-
tionnels ci-dessus indiqués, le renversement du fardeau de la
preuve, étant d'autre part adopté, et la preuve restant alors à
la charge du défendeur.

En dépit de quelques observations doctrinales en sens opposé,
la Cour de cassation italienne, renversant la décision du tribunal
de Savona par arrêt du 19 décembre 1906, a considéré l'État
comme responsable du mauvais fonctionnement des feux dont
il assure le service aux navigateurs (Rev. int. de Dr. marit., 1907,

pp. 466 et 7x1).

12. — En ce qui est de l’imputabilité dans le cas présent, on
doit donc commencer par envisager l'hypothèse de l’action volon-
taire commandée par une intention maligne, mais non sans souligner
au préalable que, malgré la gravité du fait offensif, on n’est pas
en train d'appliquer une loi pénale.

En droit interne, il arrive souvent que le juge civil ait à établir
des faits qui présentent également un caractère pénal, mais sans
appliquer des peines, d'où le souci des législateurs de concilier
l'activité des juridictions parallèles, l’élément criminel l’emportant
toujours sur l'élément civil. Dans le domaine du droit international,
il n'y aurait même pas le danger qu’on se heurte à une contradic-
tion.

Puisque des mines ne pourraient être engendrées spontanément,
il faut admettre que leur pose a dû être attribuée soit aux Parties,

86
87 OPINION DISSIDENTE DE M. AZEVEDO

seules ou aidées par des tiers, soit par d’autres États qui auraient
agi de leur propre initiative, celle-ci étant déterminée cependant
par des mobiles favorables ou contraires auxdites Parties.

Le Royaume-Uni a accusé l’Albanie d’avoir mouillé directement
les mines et n’a jamais clairement écarté cette hypothèse. En
revanche, l’Albanie, qui a parfois émis des insinuations vagues
contre le Royaume-Uni, a, au dernier moment, renoncé à toute
accusation de ce genre. |

L'imputation du mouillage des mines au Royaume-Uni, imputa-
tion présentée d’ailleurs sans grande conviction, n'avait guère
de consistance.

On rencontre ensuite l'hypothèse souvent insinuée d’un mouillage
de mines par un pays tiers, qui serait l'ennemi de l’Albanie et qui
aurait cherché à lui créer des difficultés avec une grande Puissance.

En aucune façon cette insinuation ne trouve d’explication qui
satisfasse aux moindres exigences du sens commun. Même si l'on
confère à la formule un caractère concret en visant un pays ennemi
ou adversaire de l’Albanie, on n'arrive pas à mieux comprendre
cette insinuation. Il n’y a pas un seul indice en ce sens, pas la plus
faible rumeur ; mais, au contraire, des contre-indices tels que le
contrôle britannique sur l’escadre de ce pays, ou l'impossibilité
morale, pour celui-ci, de vouloir causer de graves dommages à un
allié ou ami.

L'imputation du mouillage des mines à l’Albanie serait aussi
peu acceptable en principe. Cependant, le désespoir, l'esprit. de ven-
geance chez des personnes, des groupes ou des peuples de peu d’expé-
rience peuvent en arriver à leur faire oublier leurs propres intérêts
et les conduire à adopter des moyens désespérés, si ces moyens
leur paraissent les seuls dont ils puissent disposer pour faire respecter
une mesure qu'ils se considéraient seuls maîtres d’adopter. La lutte
journalière contre des voisins ne ferait qu’accroitre, principalement
à leur encontre, l'envie de recourir a de tels procédés.

Un tel acte menaçant les navires du monde entier, marchands
ou bâtiments de guerre, amis comme ennemis, et pouvant atteindre
les nationaux, présenterait même un certain aspect d’auto-
mutilation. Peut-être, les conditions de fait écarteraient-elles le
danger pour le cabotage ou la pêche, puisque les mines ne pouvaient
heurter que des bâtiments ayant un tirant d’eau de douze pieds,
mais on ne saurait jamais imaginer toutes les possibilités que peut
offrir la vie réelle.

13. — On doit cependant écarter le fait que l’Albanie ait mouillé
elle-même les mines, car elle était dépourvue non seulement des
moyens d'effectuer le mouillage, mais encore de mines. Déjà, le
Conseil de Sécurité ne l’avait pas cru: la majorité de ses Membres

87
88 OPINION DISSIDENTE DE M. AZEVEDO

.a simplement estimé que les mines avaient été posées avec la con-
naissance de l’Albanie.

La constatation de l'impossibilité matérielle du mouillage n’évite-
rait pourtant pas tout examen de l’action dolosive, parce que
l’acte a pu être exécuté par un autre pays, lié par une étroite amitié
aux Parties et en agissant à titre de mandataire.

Sans doute, il est très difficile d'admettre la thèse de la responsa-
bilité d’un mandant, sans identifier la personne du mandataire,
surtout lorsque le nombre des auteurs éventuels de l'acte est extré-
mement limité.

Mais une telle version a été donnée à l’encontre de l’Albanie et
même transformée, au cours de la procédure, en accusation : d’abord
dans la Réplique, sous forme d’interrogation, puis devant la Cour
plénière, avec des précisions de détail.

14. — C'est ainsi que l’on a déclaré que le champ de mines avait
été mouillé par une Puissance tierce, non de sa propre initiative,
mais dans l'intérêt de l’Albanie.

Au cours des dernières plaidoiries, le Royaume-Uni a examiné
une série d’hypothéses, mais rien n'autorise à penser qu’en le faisant
il ait admis, même conditionnellement, que l’Albanie soit mise hors
de cause par le fait que des voisins auraient mouillé les mines sans
sa demande, sa connivence ou tout au moins sa connaissance.

La situation d’un pays considéré comme protégé et obligé d’un
autre, du fait de traités et accords, ne suffirait pas à renverser les
rôles joués dans l’hypothèse suggérée d’un mouillage de mines pour
servir l'intérêt de la nation qui, quoique la plus faible, resterait
toujours, dans cette opération, la Puissance mandante sans jamais
devenir mandataire.

Une si profonde modification dans la présentation des faits a
été déterminée par la déposition d’un ancien officier de marine qui
a émigré en octobre 1947. Il a exposé la version que des mines
auraient été chargées à un certain port sur deux petits bateaux
dragueurs de mines, à destination de Corfou, quelques jours avant
le 22 octobre 1946. Cette version, appréciée in abstract», se placerait
très près des faits à expliquer, car des mines GY ne seraient pas une
marchandise à transporter couramment dans le voisinage de
Corfou.

Mais la teneur des pièces dans lesquelles est exprimée cette
accusation a été portée à la connaissance de l’État tiers, et celui-ci
s’est borné à publier un communiqué dont le texte a été versé au
dossier par l’Albanie. Le Royaume-Uni n’a pas accepté ce refus
radical et s'est mis à fournir de nouveaux arguments et preuves à
l'appui des dires du témoin, ce qui a engendré, de la part de l’Alba-
nie, la production périodique d’autres documents.

88
89 OPINION DISSIDENTE DE M. AZEVEDO

Certes, un État qui, en s’abstenant d'intervenir dans l'affaire,
écarte ainsi la possibilité d’une décision qui lui soit opposable, ne
pourra non plus prétendre être absous ; ni même avoir une position
privilégiée vis-à-vis des parties, lui conférant un droit de veto
à l'égard de l’examen de documents qui sont en vérité des documents
de la partie en cause.

On doit sans doute accepter les affirmations des Etats parties
à laffaire, ou même tiers, qu'elles soient ou non appuyées par des
documents, mais sous réserve de toute démonstration en sens
contraire, car ses affirmations ne bénéficient pas d’une immunité
absolue ; si elles avaient un caractère intangible, la justice inter-
nationale ne pourrait pas se mouvoir.

On ne peut par exemple échapper à considérer comme fâcheuse
la négation de l'existence de certains bateaux, alors que, par la
suite, cette existence a dû être reconnue, sous des indicatifs
nouveaux.

L’insinuation de contestations si subtiles est de nature à affaiblir
les meilleurs arguments. Une négation absolue est toujours préfé-
rable à une série d’allégations qui fournissent des explications
partielles et risquent d’être en contradiction; ainsi en ce qui est
de la preuve que certains navires seraient hors d'état de naviguer
à une telle date.

D'un autre côté, la profonde critique à laquelle a été soumise
la déposition de l'ancien officier a constaté un contraste, d'une
part, entre l'invraisemblance de presque tous les détails, l opposi-
tion entre les minuties rapportées et les données courantes omises,
et, d’autre part, l’explication générale de ]’opération qui coinciderait
avec les possibilités de sa réalisation.

On serait tout de même conduit à reconnaître l’insuffisance d’une
preuve fondée presque sur un seul témoignage, défectueux sur
plusieurs points principaux,

D'autres éléments seraient encore contraires à l’acceptation de
cette version, par exemple l’insuffisance de preuves quant à la posses-
sion des mines du type GY par la Puissance tenue pour mandataire.
L'observation relative à la croix gammée apposée sur les mines
n'a pas non plus un caractère décisif, étant donné que les Allemands
auraient pu adopter également cette marque, qui d’ailleurs n’a
pas été signalée dans les rapports des autorités anglaises et a été
seulement relevée sur une photographie, sans apporter une stire
conviction.

Finalement, on doit remarquer qu'un État expérimenté ne se
risquerait pas facilement à provoquer un casus belli avec une grande
Puissance. Même s’il avait des ressentiments envers celle-ci, il
aurait choisi des moyens plus acceptables que ceiui qui consistait
à se faire l'instrument d’une action si grave, facilement découverte,
parce que le secret dépendrait de centaines de personnes, et sans
avantage possible, comme on le constate après les allusions des
deux Parties au vieil adage cui prodest.

89
go OPINION DISSIDENTE DE M. AZEVEDO

15. — Et si la participation d’un pays tiers était évidente, on
ne pourrait quand méme fonder sur ce fait la condamnation du
défendeur.

Un tribunal national posséde juridiction sur n’importe quel
citoyen et peut admettre qu'un certain acte a été commis par un
tiers étranger à l'instance, bien qu'il doive agir avec précaution
et toujours sous réserve des intérêts économiques et moraux d’un
tel tiers, car la décision n’est pas opposable à celui-ci, sauf dans
le cas de solidarité.

Mais le juge international ne peut procéder de la même manière,
car sa juridiction se fonde sur la volonté des parties, soit d’une
façon directe, soit indirectement par application de la clause de
l'article 36 du Statut de la Cour, ce qui exclut la simple allusion
aux faits et gestes d’un Etat tiers. Un pays qui n’est pas partie
à l'affaire et n’a pas reçu de citation reste à l'abri non seulement
des effets du jugement, mais d’une mention incidentelle comme
mandataire ou exécuteur d’un acte illicite.

Certes, la position du Royaume-Uni était difficile, puisque,
ni au commencement ni au cours de l'affaire, il ne pouvait citer
devant la Cour un pays n'ayant pas souscrit à la clause facultative
et ne se trouvant pas du tout dans la même situation que l’Albanie,
tenue par la décision du Conseil de Sécurité d'accepter la juridiction
de la Cour. Il était également inutile de lui proposer un compromis,
en cours de procédure, surtout si l’État tiers après la communica-
tion de pièces demandée par lui n'a pas voulu intervenir à
l'instance.

De toute manière, la Cour ne pourrait pas élargir les limites
de sa compétence, ni même implicitement, par des appréciations
in concreto sur la conduite d’un pays tiers, n'importe dans quel sens.

16. Ainsi, par l'élimination de toutes les hypothèses conce-
vables, on est obligé de conclure que le mouillage serait l’œuvre d’un
auteur inconnu. Mais l’Albanie pourrait quand même avoir connu
l'existence de mines, et l’État qui connaît l’action dommageable
d'un autre et ne fait rien pour l'empêcher, encourt la même
responsabilité, du fait de l’acte illicite, sans aucune atténuation.
S'il lui était impossible d'éviter les conséquénces dangereuses, 1}
n’en avait pas moins l'obligation de faire connaître le danger.

 

Mais comment s’assurer d’un fait qui échappe à la vérification
directe ?

Une condamnation, même à la peine de mort, peut être solidement
fondée sur des preuves indirectes, et cependant elle aura la même
valeur qu’une sentence dont l’auteur a fondé sa conviction sur des
témoignages.

Il serait donc exagéré qu’une cour internationale se cantonnât
dans le champ de la preuve directe et visuelle pour écarter l'admis-
sion réfléchie d’une raisonnable dose de présomptions de l'homme

90
gr OPINION DISSIDENTE DE M. AZEVEDO

tendant à arriver à cette certitude morale et humaine que les rares
cas d’erreurs judiciaires ne réussissent pas à chasser du Palais.

17. — À ce propos on a encore invoqué contre l’Albanie quelques
présomptions précises quoique de force inégale. D’abord son attitude
passive, après la découverte des mines, qui aurait dû au contraire
conduire à une protestation énergique. Mais elle se déclare tout à
fait étrangère à ces faits, et sa réclamation immédiate et réitérée à
TO. N. U. constitue un contre-indice raisonnable: qui a à craindre
ne demande en général pas l’appui de l'autorité.

L'absence de signaux, le 22 octobre, s'explique aussi bien par
l'inutilité d’un mode d'avertissement refusé d'avance par la note
du 2 août.

De même, l’opposition au déminage ne peut être exagérée au
point de n’y voir qu’une manifestation de la crainte que soit
découvert le corps du délit, l’Albanie ayant présenté des objections
pour la défense de sa souveraineté sur ses eaux territoriales.

Ici se greffe un argument, que d’ailleurs les deux Parties ont
utilisé à des fins contraires, celui de la possibilité, pour l’Albanie,
de faire disparaître les mines avant l’opération du 13 novembre.
Mais cette éventualité n’est pas admissible, car, au grand reten-
tissement des événements du 22 octobre devant l’opinion mondiale,
s'ajouterait la vigilance discrète que sans doute le Royaume-Uni
aurait pu exercer ; d’autre part, il s'agirait d’une opération bien
plus complexe que le mouillage, même si l’on connaissait exacte-
ment le nombre des mines à draguer.

18. — Il y a cependant d’autres indices qu’on peut tenir pour
nets, sûrs et concordants.

Ainsi, la possibilité que le mouillage ait été nécessairement
observé de la terre, et, à cet égard, le dernier rapport des experts
a beaucoup accru les probabilités, soit qu’à la pointe Denta fonc-
tionnât à l’époque un poste de garde, soit même dans l'hypothèse
contraire.

D'autre part, l’Albanie prétendait interdire rigoureusement le
passage de tout navire étranger dans la zone où se trouvait le
champ, et l’on pourrait même admettre que l'incident du 15 mai
a constitué une application anticipée de la doctrine qu'elle a
quelques jours après exposée clairement et publiquement et
appliquée même à des navires marchands, par exemple, dans
le cas d’un remorqueur de l’U. N. R. R. A. La demande des Etats-
Unis, tendant à l'envoi de destroyers pour transporter sa mission
militaire, en se retirant de l’Albanie, a fourni à celle-ci l’occasion
d'adresser une plainte à l'O. N. CU.

L'existence d'ordres militaires secrets, non communiqués à
la Cour, pourrait être- considérée comme renforçant cette
supposition, ainsi que la remarque peu explicable de la note du

gr
92 OPINION DISSIDENTE DE M. AZEVEDO

29 octobre : « Le Gouvernement albanais ne prend aucune respon-
sabilité au cas que cette opération aurait lieu‘ dans ses eaux
territoriales. »

A la rigueur, on pourrait donc considérer que, suivant le cours
ordinaire des choses, le Gouvernement albanais ne saurait être
étranger au mouillage de mines ou, tout au moins, à la connaissance
de ce fait.

Malgré tout, les conclusions de l'expertise ont tourné autour
de plusieurs hypothèses, et l'on continue à ignorer quel est l’auteur
du mouillage et à ne pas savoir ni quand ni comment les mines
ont été mouillées.

L'absence de telles explications rend très difficile une affirma-
tion péremptoire sur la connaissance d’un fait si flou ; ainsi, l’on
ne doit pas être tenu pour faire preuve d’une prudence excessive,
si l’on hésite à constater qu’en l'espèce la conduite de l’Albanie
ait été nettement dolosive.

L'existence de doutes semblables s’est révélée au sein du Conseil
de Sécurité, lorsque celui-ci a accepté le remplacement proposé
par le représentant de la France des termes « au su » par les
termes « a l’insu »; quoiqu'il ne s’agît pas d’une décision judi-
ciaire, le changement ne relèverait pas de la simple courtoisie
(122me Séance — 25 mars 1947, p. 596).

19. — D'ailleurs, une constatation d’une telle gravité n'est
nullement nécessaire au succès d’une demande de nature exclu-
sivement pécuniaire.

Dès le moment où l'insuffisance des éléments permet d’écarter
l'affirmation irréfragable de la connaissance par l’Albanie du
mouillage des mines, la même relativité joue à l'égard d’une
affirmation de l'ignorance qu'elle a eue de ce fait. Certes, on ne
peut pas l’établir, mais, en revanche, on peut chercher si, nonob-
stant, l’Albanie devait ou pouvait en avoir eu connaissance

Si l’on n'arrive pas à éclaircir le mystère et à découvrir les
auteurs du fait ou ceux qui l’ont connu sans avertir les intéressés,
il n’y aurait pas lieu de désespérer de fournir le dédommagement
à la victime, sans avoir préalablement examiné tout autre moyen
qui aurait pu le justifier en dehors du dol ; d’abord, en recherchant
la faute non intentionnelle et, à la fin, une responsabilité présumée
ou même simplement objective.

La victime conserve la faculté de présenter la demande contre
un seul des responsables im solidum, d’après un choix qui est
toujours laissé à sa discrétion, dans le domaine purement écono-
mique, tandis qu'un magistrat criminel ne doit pas, en principe,
se prononcer sur la responsabilité d'un complice ou d’un mandant,
sans établir en même temps l’imputabilité par rapport à l’auteur
principal ou à l’exécutant matériel de l'infraction.

zo. — En examinant l'espèce sous l’angle d’une faute par
action ou omission, on constate d’abord la faiblesse de la défense

92
93 OPINION DISSIDENTE DE M. AZEVEDO

albanaise, sur une côte déserte pendant des kilomètres, avec
quelques centres de population qui ne sont pas desservis par
des moyens de communications faciles.

Un long et minutieux débat a été soulevé au sujet de l'efficacité
de la surveillance côtière et de la possibilité qu’un mouillage de
mines passât inaperçu de la population et spécialement des gardes-
côtes. On a beaucoup parlé de la facilité d’une telle opération, des
moyens et de la durée de son exécution, mais il serait difficile de
reconstituer toutes les données d’un fait qui aurait eu lieu un jour,
ou mieux une nuit inconnue.

Les experts se sont efforcés d’éclaircir les choses en cherchant à
indiquer des conditions approchant de celles qu’on aurait pu espé-
rer voir réunies à cette époque dans la région, mais il y a toujours
un risque d’erreur dans le domaine du conditionnel.

De toute manière, les médiocres moyens invoqués de défense
n’ont pas du tout écarté le fait d’une surveillance jalouse du chenal,
dominée par la méfiance ; des menus faits ont constitué l’objet de
rapports et de dénonciations internationales. Une opération de
mouillage de mines, même la plus rapide et exécutée par les hommes
les plus expérimentés, risquerait fort d'être découverte.

On a soulevé, d’autre part, l'hypothèse qu’une opération de
mouillage aurait pu être effectuée par ruse, tous feux allumés, mais
cela n'aurait pas non plus manqué d'attirer l'attention ; le 22 octo-
bre, les feux des bateaux ont été suivis très longtemps.

Et si l’on ne devait pas tenir compte des possibilités, pour
l’Albanie, d'augmenter ses moyens de défense matériels ou humains,
on aurait dû reconnaître qu’elle a au moins négligé de placer des
postes de guet aux endroits reconnus comme les plus indiqués, lors
de l’organisation de la défense des côtes, vers le mois de mai 1946,
et par suite elle doit en supporter les conséquences. Le dernier
rapport des experts a bien éclairé la Cour en ce qui est de l’accessi-
bilité de la pointe Denta tout au moins par la voie maritime, en
écartant ainsi les raisons qui pourraient avoir justifié le défaut
remarqué.

L’allégation de l’Albanie, selon laquelle la surveillance était
insuffisante et inefficace ou exercée d’une manière défectueuse joue
aussi à l'encontre du défendeur, même si cette surveillance visait
un but tout à fait distinct, celui d'éviter les incursions de voisins.
Il faudrait encore signaler que ce but serait incompatible avec
l'interdiction de passage édictée envers tous les autres pays ; cette
généralisation a sans doute aggravé la responsabilité de l’Albanie
à l'encontre de ces tiers.

A cet égard, il faut prévenir le reproche qu’une contradiction
puisse s’insinuer dans la constatation d’une vigilance normale, ou
même extraordinaire, qui a été justement invoquée comme argu-
ment favorable à l'existence du dol, savoir la connaissance des
mines ; une telle circonstance resterait quand méme valable pour
la démonstration d’une simple faute, dans le cas où l’on n’arriverait

93
94 OPINION DISSIDENTE DE M. AZEVEDO

pas à tenir pour satisfaisantes les présomptions destinées à sup-
porter la conclusion plus grave.

21. — Déjà devant ces raisons, on ne pourrait aucunement
écarter l'hypothèse d’une négligence de la part de la Puissance
côtière entraînant sa responsabilité ; celle-ci s’accroîtrait davantage
si on apprécie les faits à la lumière des nouveaux principes sur la
faute, ci-dessus rappelés.

Si, par exemple, le mouillage des mines pouvait être considéré
comme un fait imprévisible pour l’État riverain, il ne présenterait
certainement pas l’autre condition exigée pour la qualification de
force majeure ou de cas fortuit, celle de l’inévitabilité.

Il importe peu que la surveillance ait visé d’autres buts, dès
le moment qu’elle aurait suffi à découvrir l'opération et à chasser
les auteurs par le même moyen que celui auquel on a recouru
pour éloigner les navires anglais le 15 mai, à savoir la batterie
postée devant la zone où le champ de mines a été découvert.

Sans doute l’Albanie aurait pu invoquer une raison solide en
présence de la théorie de la faute ou même de celle du risque :
le fait qu’elle a été écartée de la tâche de nettoyer ses eaux terri-
toriales, lorsqu'on lui a refusé une participation aux comités de
céminage et que cette fonction de sécurité a été transférée à
ces tiers. Tel fut le fondement du vote du représentant de la
£rrrie au Conseil de Sécurité, rejetant la responsabilité de l’Albanie,
rue sept autres Membres avaient reconnue. [i remarquait que
es faits de guerre auraient écarté, en l'espèce, le devoir incombant
tout Etat souverain d’avoir les moyens, la capacité et le devoir
ce protéger son territoire et d’assurer la sécurité de ses voies
ce communication.

nt

ay Da

Mais, devant ia Cour, l'affaire s’est présentée sous un jour
C'férent, depuis que la pose d’un nouveau champ de mines a
été acceptée par l’Albanie. Il ne s’agit plus d’une responsabilité
par défaut de déminage, déminage dont l'Albanie avait été
céchargée, mais du mouillage d’un champ nouveau, au cours
d'une période pendant laquelle ce pars exerçait pleinement sa
souveraineté et surveillait seule ses côtes.

Ainsi, en l'espèce, on n'est pas obligé d’aller jusqu’au risque,
la présomption de faute est suffisante, et elle trouve tout à fait
sa place dans un cas de vigilance reconnue et avouée ; tant l’appré-
ciation im concreto que celle par rapport à un critère moyen de
bona ves publica conduisent au même résultat.

Tout cela autorise donc à conclure, nonobstant la constatation
qu'on se trouve en face d’un cas d’auteur incertain, à la res-
ponsabilité de l’Albanie selon le droit international.

22. — Peu importe qu'on se place sur le plan quasi délictuel,
car l'argument de majus ad minus justifierait pleinement une

94
95 OPINION DISSIDENTE DE M. AZEVEDO

conclusion qui ne sort nullement du cadre de la /itis contestatio
ou mieux du compromis, où l'objet de la demande principale
est resté dans le domaine pécuniaire, ce que l’opposition avec
celui de la reconvention ne fait que mettre plus en relief.

Aucune offense à la causa petendi ne pourrait d’ailleurs entraîner
une qualification juridique différente de celle qu'ont proposée
les Parties, qualification qu’une Cour peut toujours attribuer aux
mêmes faits, allégués et prouvés en l'instance, soit pour arriver
à la même conclusion envisagée par lesdites Parties, soit pour
réduire, par exemple, la somme demandée ou la peine réclamée.
Ce n’est qu’en s’attachant à la forme plus rigide que celle qu’ins-
piraient les legis actiones où d’autres systèmes analogues déjà
abandonnés que l’on pourrait songer à interdire une telle solution.

Les principes qui orientent aujourd’hui l’économie de toute
procédure devraient seulement s'arrêter là où le demandeur
poserait comme conditio sine qua non du succès de l’action la
constatation du dol. Dans ce cas, l’exceptio res judicata ne jouerait
pas à l'égard d’une nouvelle demande fondée exclusivement sur
la faute.

En l'espèce, au contraire, la Grande-Bretagne n’a pas laissé
de faire allusion à la doctrine du simple risque et même d’en
demander l'application.

23. — Si l’on avait admis l'existence d’une intention coupable,
celle-ci ne laisserait pas de place à des faits justificatifs ou à
des circonstances atténuantes ; aucun prétexte n'aurait d’ailleurs
justifié un acte aussi brutal.

La disproportion de la réaction persisterait, même si l’on
envisageait quelque chose de semblable à un délit préterinten-
tionnel, supposant par exemple que l’auteur ne pourrait espérer
le passage de bateaux par cet endroit, persuadé peut-être que
le champ de mines se trouvait en dehors du chenal déminé. On
ne peut davantage tenir grand compte du fait que les mines
auraient été posées pour nuire à des personnes déterminées, alors
que subsiste le risque de frapper un tiers, ainsi que ce serait le
cas. La loi criminelle même n’accepte pas de. réduire la peine
dans Phypothése de l’aberratio ictus.

24. — Mais, selon le système de la faute ou même selon celui du
risque, on peut tenir compte de la conduite de la victime, en visant
une certaine décharge de responsabilité et par conséquent le partage
de la réparation.

Il est inutile de rappeler que le dédommagement ne correspond a
aucune espéce de peine et ne peut, partant, souffrir ni augmentation
ni réduction par rapport à une évaluation de la conduite, en allant
de la faute lourde à la culpa leuissima. Les cours de justice trouvent
toujours les moyens de faire examen im concreto de la faute,
lorsqu'elles estiment les pertes à réparer.

95
96 OPINION DISSIDENTE DE M. AZEVEDO

La justice internationale, elle non plus, n’a pas échappé à cette
influence d'ordre moral, que GEORGES RIPERT a bien signalée à
plusieurs reprises.

Comme le rappelle J. PERsonnaz (La Réparation du Préjudice-au
Droit international public, Paris, 1938, pp. 106 et s.), la jurisprudence
internationale a souvent pris en considération le caractère plus ou
moins grave des faits reprochés, la négligence ou la faute de la
victime pour faire varier en conséquence l'indemnité. Les arbitres
ont plusieurs fois fait des déclarations de principe très nettes sur
ce point, par exemple le commissaire britannique dans l'affaire de
l’Alabama (Rec. LAPRADELLE et Poziris, II, 825), pour qui la
réparation doit être proportionnée non seulement à la perte,
conséquence de la faute, mais encore à la gravité de cette faute
elle-même, ou l'arbitre qui, en statuant dans l'affaire de la baie de
Delagoa, justifie, par les fautes de la victime, une réduction de
l'indemnité allouée (Pasicr. int., LA FONTAINE, p. 307).

En l'espèce, plusieurs des circonstances ci-dessus rapportées
ou relevées dans la reconvention permettraient, le cas échéant, de
réduire le montant de la réparation dans une certaine proportion.
Cette considération est sans doute incompatible avec une condam-
nation fondée sur l’action coupable, mais elle s’imposerait à celui
qui est resté dans le domaine de la faute.

25. — En ce qui est de la fixation du montant de l'indemnité à
verser, il faudra rappeler que la requête a été entièrement remplacée
par une sorte de novation engendrée par le compromis, modifiant
le cours normal de la procédure.

Certes, les renonciations ne se présument pas, mais, dans les
cas de novation, il faut toujours faire une réserve expresse, comme
au sujet des garanties d’une dette.

Au surplus, le Royaume-Uni connaissait exactement les deux
positions possibles : celle qu'il avait proposée au Conseil de Sécurité,
savoir, une simple constatation de responsabilité, réservant un
règlement ultérieur, et celle qu’il avait préférée en portant l'affaire
devant la Cour, savoir, demander une somme déterminée à titre de
dommages et intérêts. Or, au moment de rédiger le compromis, il
a choisi la première voie, et par eonséquent il ne peut prétendre
revenir à la deuxième, en invoquant une réserve mentale soutenue
par de vagues références, dans les autres pièces écrites, et rétablie au
dernier moment par une allusion nette à la fixation des dommages.

Il ne s’agit pas exactement d’une question de compétence, mais
de la fixation du contenu du petitum.

Le parallélisme des demandes exposées dans le compromis démon-
tre encore c1e l’on n’a prévu, dans les deux cas, et la responsabilité
et la réparation, que pour signaler une différence de nature : le
Royaume-Uni envisageait simplement une réparation pécuniaire
et l'Albanie une autre réparation de caractère purement moral.
Ainsi la clause ne se révélerait pas inutile, mais, de toute manière,

96
97 OPINION DISSIDENTE DE M. AZEVEDO

on a écarté délibérément une indication précise : soit l'espèce de
satisfaction morale, soit la quantité du dédommagement matériel.

D'ailleurs, si quelques doutes subsistaient, ils ne pourraient être
dissipés par une interprétation contraire au débiteur et favorable
au créancier négligent.

26. — On pourrait encore souligner la nécessité de chercher un
complément à la reconnaissance de responsabilité, pour éviter une
interprétation qui rendrait inefficace le compromis ; on viserait,
en d’autres termes, à donner un effet pratique aux clauses adoptées
par les Parties.

Mais, à ce point de vue, il faudra remarquer que le compromis
révèle le dépôt simultané de deux demandes, présentées récipro-
quement par les Parties, avec un caractère purement déclaratoire.

En droit interne, les sentences sont, en règle générale, exécutables
par coercition et anciennement on refusait même d'admettre une
décision privée d’un tel effet — campana sine pistillo. Mais la doc-
trine de la procédure, qui a évolué, admet l'existence de sentences
purement déclaratoires, connues spécialement en Allemagne et aux
États-Unis ; le demandeur se résigne, pour une raison quelconque,
à faire constater son droit sans vouloir le rendre effectif, par la
suite, tout en se réservant néanmoins le droit d'introduire une autre
action dite purement exécutoire : actio de judicain.

Mais ce qui est exceptionnel en droit interne correspond à la
normalité en droit international. On sait que les décisions rendues
contre des États souverains n'étaient pas directement exécutoires
et ne se fondaient que sur une haute valeur morale pour obtenir
une soumission volontaire : c’est la Charte de San-Francisco qui
a commencé à assurer l'efficacité des décisions de la Cour inter-
nationale de Justice par une procédure sui generis, dont l'étendue
sera graduée, dans chaque cas, par le Conseil de Sécurité.

On ne doit donc pas tenir pour exceptionnel, inutile, ou entrai-
nant un pur désistement, l'adoption d’un compromis, qui d’ailleurs
présuppose naturellement des renonciations réciproques, pour
limiter l’effet de la décision de la Cour au fait principal de la recon-
naissance de responsabilité, en visant le rôle essentiel de la justice
internationale, qui est celui de déclarer le droit.

Les questions complémentaires, comme celles qui unt trait à
la fixation du montant des pertes et à la manière de le régler, ont
dû être laissées par les Parties à d’autres formules plus favorables
à leurs intérêts et que l’avenir pourra mieux indiquer.

27. — La demande reconventionnelle tire son origine de la
prétention soutenue par l’Albanie au sujet de la navigation par le
chenal nord de Corfou et se présente sous deux aspects distincts :
le passage d’une escadre par le chenal et le déminage ultérieurement
effectué.

97
98 OPINION DISSIDENTE DE M. AZEVEDO

Le caractère radical d’une telle interdiction a été certainement
désavoué dès les débats au Conseil de Sécurité, et l’Albanie affirme
qu’elle n’a jamais eu l'intention d’exclure le passage des navires
marchands, ce qu'impliquerait cependant une interprétation littérale
de la note et même les incidents déjà indiqués.

Après ce repli, il faut néanmoins examiner le point de savoir
si la mesure était ou non légitime à l'égard des navires de guerre.

Le droit de passage des navires étrangers à travers la mer
territoriale se fonde sur la liberté du commerce, qui elle-même pré-
suppose la liberté de navigation comme moyen principal de sa
réalisation, mais on ne peut envisager une opposition entre ces deux
conceptions de liberté, ni même pour justifier la différence entre un
simple passage et l’entrée dans les ports, comme le proposent
certains auteurs. Certes, tout passage tend à une entrée, but du
voyage, dans un port de n'importe quel pays, mais la différence de
régime, pour les deux cas, qui est néanmoins indiscutable et entraîne
des effets plus ou moins restrictifs pour l’État riverain, n’exige pas
du tout le renversement du postulat selon lequel la liberté de navi-
gation découle de la liberté de commerce, idée plus large dans
le domaine économique.

Du temps de la Société des Nations, le problème a tenu une
place exceptionnelle, étant donné les références du Pacte (art. 16
et 23), la création de la Commission des Communications et du
Transit et la tenue des Conférences de Barcelone en 1921, de Genève
en 1923. L’idée du transit marchand a donc un relief bien marqué.
Elle n’a pas tenu une place aussi importante dans le système actuel,
mais il est cependant indéniable que, depuis la Charte de San-
Francisco, elle n’a pas subi de réduction essentielle de fond.

Mais la position ne peut être que profondément différente en
ce qui est du passage des navires de guerre, soit quant au fond,
soit dans maintes applications.

Sans doute, ce transit se fonde aussi sur la liberté de navigation,
mais ici le même moyen sert à atteindre des buts entièrement
différents, de sorte que l’on peut naturellement arriver à des
conclusions différentes. Il faudra donc se méfier de toute analogie
hâtive et, partant, refuser des explications telles que celle de
FAUCHILLE, qui considérait la marine de guerre comme un accessoire
de celle de commerce, exactement comme au temps des corsaires
et de la piraterie.

28. — Bon nombre d'auteurs soutiennent que prévaut seulement
une espèce de tolérance, accompagnée d’une réglementation qui
dépasse les bornes d’un standard général relatif aux mesures tech-
niques, sanitaires ou douanières applicables aussi aux navires

de commerce. .
D'autres se prononcent cependant dans le sens d’une égalité

des positions.

98
99 OPINION DISSIDENTE DE M. AZEVEDO

En tout cas, le Royaume-Uni a revendiqué la primauté de la
coutume sur la doctrine, conformément à l’article 38 du Statut de
la Cour, tout en reconnaissant d’ailleurs que ce texte n'a pas établi
une hiérarchie des sources de droit international.

Mais il est très douteux qu'à cet égard on puisse discerner l'exis-
tence d’une coutume, à cause du manque de netteté des précédents ;
car, comme dans le cas de la possession, l’équivoque empêche l'ac-
tion génératrice et confirmatrice du temps : à lui seul, celui-ci ne
suffit pas, d’après le droit traditionnel, à réaliser par exemple
Fusucapion : in facultativis non datur præscriptio.

Or, le passage « latéral » dans l’étreite bande des eaux territoriales,
en dehors de l'entrée ou de la sortie des ports voisins, qui n’est
pas un fait courant pour les bateaux de commerce, devient extrême-
ment rare en matière de navigation des navires de guerre. On peut
même constater qu'il ne se produit presque que dans le cas des
canaux ou détroits, que nous devons envisager séparément. Les
notifications visant l'entrée dans les ports se greffent ‘souvent sur
celles qui ont trait au simple passage par les eaux territoriales ;
ici même on peut constater, dans le programme de la flotte
méditerranéenne, qu’on avait prévu la communication distincte des
mouvements envisagés, tant à la Grèce qu'à l'Égypte, tout en
prévoyant une simple visite éventuelle du commandant en chef
dans certains ports égyptiens.

Aucune raison valable ne justifierait une restriction plus large
du droit de l’État riverain au bénéfice des navires de guerre. Il
va de soi qu’un abus serait créé par l’interdiction de passage sans
aucun intérêt, vu l'absence de tout danger, interdiction provoquée
par le seul désir de nuire ou même par caprice ou simple légèreté.

L'autorisation de passage, bien plus utile, qu’en temps de guerre
les pays neutres accordent presque invariablement aux navires de
guerre, s'explique par d’autres raisons, par exemple, le souci
d'impartialité dans la manière de traiter les belligérants ou le
scrupule de ne pas défendre un acte indifférent à condition que
celui-ci conserve ce caractère. La nature précaire de la pratique est
confirmée par la défense ou la limitation de passage des navires de
guerre, même en temps de paix, par certains détroits, dont le transit
est réglé par des traités multilatéraux.

I] n'y a en somme pas de faits significatifs et constants permettant
de considérer que les États ont accepté de reconnaître un droit
coutumier de libre passage dans la mer territoriale pour les navires
de guerre. J] n'existe donc pas la force vivifiante de la répétition qui
est a la base de la coutume.

La tendance favorable à Ia liberté de la mer ne pourrait être accu-
eillie sans réserve au sujet des eaux territoriales, surtout du point
de vue des exigences militaires: il suffirait de rappeler l’extension
des droits des neutres (Annuaire de l'Instit. de Dr. int., Paris, 1910,
PP. 37, 91, etc.), la création par scissiparité des eaux adjacentes ou

99
100 OPINION DISSIDENTE DE M. AZEVEDO

contigués, la zone pour la protection des lois anti-alcooliques ou
des gisements pétrolifères, etc. (v. BUSTAMANTE, La Mer territoriale,
Paris, 1930, p. 156).

Dans l'avis délivré le 11 décembre 1931, à propos de l'affaire de
l’accès et du stationnement des navires de guerre polonais dans le
port de Dantzig, la Cour permanente de Justice internationale s’est
refusée à admettre une interprétation extensive des textes, y
compris ceux du Traité de Versailles, dérogeant au droit interna-
tional général, et à inclure le libre accès et séjour des navires de
guerre dans une formule qui ne visait que le trafic commercial, les
importations et les exportations, fonction remplie par les seuls
navires marchands ; elle a conclu finalement au mal-fondé des
prétentions polonaises. (C. P. J. I., Série A/B 43, pp. 145 ets.)

29. — Le Royaume-Uni a invoqué les travaux de la Conférence
de La Haye pour la codification du droit international, mais il a dû
faire effort pour minimiser une bonne part des résultats de cette
réunion, sur lesquels s’appuie aussi l’Albanie.

En effet, il a soutenu que les bases approuvées par ce Congrès
à titre purement scientifique avaient présenté un caractère de
compromis nécessaire à l'établissement de la règle pour l’avenir, et
qu’au contraire une simple observation adoptée au dernier moment
avait plus de force que la base à laquelle elle se rattachait. Quelque
bien fondées que puissent être ces affirmations, la lecture des
travaux très utiles accomplis à ce moment brillant du droit inter-
national, oralement ou par écrit, pourrait autoriser d’autres
conclusions : le rapport initial a souligné par exemple la confusion
insinuée dans les réponses à propos de points de vue du droit existant
et du droit à créer (S. D.N., C.74, M.39, 1929, p. 7).

Les premiers projets rédigés en 1926 par SCHÜCKING, ancien
juge de la Cour permanente et partisan du libre passage des
navires de guerre, pourraient laisser quelques doutes, si l’on
compare leurs articles 7 et 12: celui-là réservant seulement le
séjour des navires de guerre et celui-ci réglant tous les aspects
du passage (S. D.N., C.196, M.70, 1927, pp. 59, 62 et 72); de
même pour la seconde consultation des États, se fondant sur
un questionnaire adopté par un comité de revision (IX et X,
S.D.N., C.74, M.39, 1929, p. 105). C'est seulement à la suite
des nouvelles réponses que l’on a reconnu la nette différence
entre les deux cas (bases 19 et 20 — S.D.N., C.74, M.39, 1920,
pp. 71 à 75) conservée et accentuée dans la discussion et l’appro-
bation du projet par la Deuxiéme Commission.

La lecture de toutes les réponses aux deux séries de questions
n'autorise nullement à conclure sans équivoque dans le sens de
l'égalité de situation des deux catégories de navires; très peu
d’Etats ont en effet répondu dans ce sens d’une manière péremptoire.

100
IOI OPINION DISSIDENTE DE M. AZEVEDO

On peut par exemple constater que non seulement deux pays,
la Bulgarie et la Lettonie, se sont élevés contre un droit de libre
passage des navirès de guerre, mais encore que d’autres États
ont exprimé une opinion semblable dans leurs réponses ou pendant
la discussion. La Grande-Bretagne a senti par exemple le besoin de
détruire l'attitude radicale et cohérente adoptée par les États-Unis
d'Amérique, lors de cette réunion. I] est difficile d'imaginer, pour-
tant, que les déclarations écrites et orales de leurs représentants
fondées d’ailleurs sur l’idée de menace suggérée par ELIHU Roor
et reprise dans les travaux préliminaires réalisés par la Harvard
Law School, puissent être détruites par des tiers, même s'ils
s'appuient sur d'excellents arguments.

L'orientation de la Grande-Bretagne n'a pas été non plus très
claire, soit dans les réponses préalables (doc. cit., pp. 67 et 74),
faisant même allusion à un règlement présenté à la Conférence et
dont la non-publication est regrettée par GIDEL (Dr. int. publ. de la
Mer, Paris, 1934, t. 3, p. 283), soit dans la discussion où elle a
affirmé que la proposition dans le sens d’une simple tolérance,
présentée par les États-Unis, ne différait pas de la proposition
britannique pour le maintien du statu quo (S. D. N., C.351, M.145 b,
1930, pp. 62-3). Telle est l'impression laissée dans l'esprit d'auteurs
qui ont commenté les travaux de La Haye, comme BALDONI
(Il Mare territoriale, Padova, 1934, p. 94, n. 1) et JAUREGUIBERRY
(La Mer territoriale, Paris, 1932, p. 02).

La différenciation des deux cas est restée à la base des travaux
de la Conférence et revient comme un leitmotiv dans la rédaction
du projet, même en laissant de côté l'écart souvent mis en relief,
entre les textes français et anglais.

Le rapporteur lui-même a souligné à la fin que l’article 12,
relatif au passage des navires de guerre, correspondait à ce qui
était reconnu dans le présent.

30. — De même, l'examen des textes des lois internes dans
les différents pays, quoique la plupart établissent une distinction
entre le simple passage, le séjour dans les eaux territoriales et
l'entrée dans Jes ports, n’oriente pas suffisamment l'esprit du
lecteur dans le sens de la liberté du passage, pour les navires de
guerre, même si l'on fait une large place à l'argumentation a
contrario sensu, toujours dangereuse.

On constate, en fin de compte, que l’équivoque plane sur tous
les éléments invoqués, assez tout au moins pour écarter la recon-
naissance d’une coutume satisfaisant aux exigences classiques.

Bref, le transit des navires de guerre par les eaux territoriales
se trouve soumis à un régime précaire et qui peut donc être
modifié de manière raisonnable par l'État côtier.

C’est un régime analogue à celui qui a été adopté pour réglementer
l’usage de lair, où le passage sur le territoire étranger, quoique
plus dangereux, est infiniment plus nécessaire que le transit par

Tor
102 OPINION DISSIDENTE DE M. AZEVEDO

la bande de mer territoriale de trois milles. La tendance est
d'assurer le libre passage des avions commerciaux et, d’autre
part, d’exclure tout droit au profit des avions militaires, assujettis
au bon plaisir de l’État territorial.

31. — La base approuvée à La Haye en 1930 a aussi bien consa-
cré la réserve des cas exceptionnels, admise même par ceux qui
reconnaissent un véritable droit de passage aux navires de guerre
ou les placent sur le même plan que les navires marchands. Ce qui
peut être abusif dans les temps normaux devient légitime par la
force des circonstances.

Ainsi les exigences d'autorisation ou de notification préalable,
en règle générale écartées par le texte, deviendraient justifiées en
certaines conditions, à commencer par l’état de guerre, qui, d’ail-
leurs, gêne beaucoup la navigation des navires de commerce, comme
l'a remarqué BRUEL à différentes reprises.

Mais il y a aussi les cas de tension entre pays voisins, auxquels
fait allusion GIDEL, lorsque les incidents de frontière sont fréquents,
et cela justifie facilement la conduite d’un État plus faible alarmé
par les revendications territoriales d’un autre.

De même, l'absence de relations diplomatiques doit être tenue
pour une raison suffisante du refus de la faculté de passage qui
présuppose de bonnes relations. BUSTAMANTE a spécialement
souligné l'hypothèse (of. cif., par. 173). GIDEL l’appuie, malgré
le silence gardé sur ce point par la Conférence de La Haye (op. cit.,
p. 285).

Quelques lois internes n’accordent le passage qu’aux pays en
paix (France, 29 octobre 1929, art. I), aux navires des pays amis
(Bulgarie, 4 novembre 1922, art. I) ou méme aux batiments de
Puissances étrangères reconnues (Belgique, 30 décembre 1923,
art. 2).

Les Etats-Unis, par des proclamations, ont établi une interdic-
tion générale de passage visant les navires français et anglais, sauf
en cas de détresse ou d’autorisation spéciale, 4 la suite de rupture
des relations diplomatiques avec la France en 1793, et l'Angleterre,
en IBIS.

Dans l'affaire du chemin de fer de Landwaréw-Kaisiadorys, la
Cour permanente de Justice internationale, en émettant son avis,
le 15 octobre 1931 (C. P. J. I., Série A/B 42, pp. 108 et s.), a tenu
compte de la nature anormale des relations politiques existant, en
temps de paix, entre la Pologne et la Lithuanie, par rapport aux
termes de la Convention de Barcelone visant à la sûreté ou les
intérêts vitaux des États auxquels il incomberait de faciliter le
transit.

Les lois belge (cit. art. rx) et néerlandaise (30 octobre 1909,
art. 14) font allusion 4 toute autre considération exceptionnelle.

Le Royaume-Uni s’est déclaré d’accord 4 accepter que le jeu
de certains événements puisse porter atteinte à ce qu'il considère

102
103 OPINION DISSIDENTE DE M. AZEVEDO

comme un droit coutumier hors de doute, mais en tout cas il refuse
d'admettre que l'État riverain soit le seul juge de la valeur de ces
raisons.

Mais la loi belge (art. 11) déclare précisément que le pays bénéfi-
ciaire de la réserve doit seul en régler l’application, et les lois ita-
lienne (28 mai 1928, renouvelée en 1933) et yougoslave (20 juin 1924)
prévoient la suppression sans motif de la tolérance. BALDONI
(op. cit., p. 93) fait allusion à la révocation ad nutum et RÆSTAD
(La Mer territoriale, 1913, p. 173) considère la cessation comme un
acte peu amical, mais non contraire au droit international.

Peu importe que l'exigence de l’autorisation équivaille en fait
à une interdiction, c’est la conséquence prévue par les lois exami-
nées, par la doctrine et par l’article 12 du projet de La Haye. La
réglementation, normalement, existe toujours et s'oppose donc au
régime de l’exception, dans lequel peut venir s’ajouter le permis
préalablement accordé ; d’autre part, il serait inutile de prévoir
une modification pour les situations anormales.

Les abus pourront sans doute se présenter, mais pour les com-
battre il y aura les moyens de règlement des litiges internationaux
de caractère juridique.

En l'espèce, il est indiscutable que l’Albanie n’entretenait pas
des relations amicales avec ses voisins du Sud et qu’il n'existait
pas de relations diplomatiques entre elle et la Grande-Bretagne,
mais si l’Albanie avait agi à tort, il s'agirait d’un fait accompli
dont le retrait ne pourrait être recherché que par des moyens
pacifiques.

Finalement, il n’y avait pas lieu de tenir compte de la forme
de la réglementation, car celle-ci n’est assujettie à aucune règle,
et, seule, la loi italienne (cit. art. 9) indique la manière de publica-
tion. Mais si l’on pouvait blâmer toute application anticipée de la
mesure, ce reproche ne saurait être formulé après la notification et
la réception de celle-ci. De même, en ce qui est du manque de
motivation dans la note elle-même, alors que les motifs ressortant
clairement de la correspondance diplomatique en cours n'étaient
pas contestés.

32. — Ces conclusions sont-elles modifiées par le fait que les
eaux territoriales sont comprises dans un détroit ?

Dans le conflit entre les intérêts de la collectivité et ceux des
groupes particuliers, qui est sous-jacent au droit maritime, la
balance a beaucoup oscillé entre la thèse et l’antithése : la querelle
entre le mare liberum et le mare clausum n’est pas encore terminée,
et certains points sont restés en arrière de l’évolution générale.
tels, au temps des Stuarts, les King’s Chambers et, aujourd’hui,
ce qu’on appelle ies baies historiques.

La prédominance de l'intérêt général fait pencher la balance
contre l’État côtier si, par une fatalité géographique, une partie

103
104 OPINION DISSIDENTE DE M. AZEVEDO

de son territoire maritime forme un détroit. Il doit supporter le
préjudice d’une sorte d’expropriation pour cause d'utilité mondiale,
qui serait sans indemnité, mais bien entendu limitée à ce qu’exige
cette utilité. BRUEL parle d’un mandat international ou de ia
negotiorum gestio. (International Straits, Copenhague — Londres,
1947, t. I, p. 254; t. 2, p. 424.) | |

Le droit constitue une norme de compensation où l’évaluation des
motifs se fait par les mêmes procédés à l’intérieur d’un seul pays et
entre les nations. Il en résulte un fréquent appel du droit interna-
tional aux règles du droit privé, plus nettes et d’une grande rigueur
technique.

Ainsi, l’on a discuté beaucoup sur cette transposition de principes
à l'égard de la théorie des droits réels et spécialement de la notion
de servitudes foncières, mais l'extension de leurs normes fondamen-
tales reste cependant indiscutable : prenons par exemple le droit
de propriété et constatons qu’il ne supporte des limitations que
dans le cas de nécessité (enclave, etc.). On laisse par conséquent à
la libre convention des voisins intéressés le règlement des autres
hypothèses visant non seulement le superflu, mais la simple utilité ;
le domaine de l'exception et, partant, celui de l'interprétation
civiliter uti y subsiste toujours.

De même, on ne peut impunément restreindre les droits d’un
État sans raison suffisante, qu’ils découlent ou non du principe de
la souveraineté. La mesure de la nécessité publique ne saurait donc
se fonder sur les intérêts particuliers d’Etats tiers qui ont des besoins
plus grands que la moyenne d’entre eux, comme ce fut historique-
ment le cas, mais sur un bilan impartial des avantages et des préju-
dices d’ordre général, qui permettra de fixer les charges découlant
d’un simple accident géographique et que l'État côtier sera tenu de
supporter.

33. — D'où l’extrême importance du problème des détroits. Cer-
tains auteurs considèrent que les grandes différences que présente
chaque détroit empêchent d'adopter une règle générale ; des conven-
tions spéciales règlent déjà la situation des principaux détroits
ou des canaux artificiels, et de nouvelles dispositions s’imposeront
pour régir les cas dont l'importance se révélera dans l’avenir. Cette
théorie, souvent rappelée à La Haye, soumet tous les autres détroits
aux principes normaux régissant la mer territoriale. A l'opposé,
il en est une autre, tout aussi radicale et selon laquelle tous les
détroits obéissent à des règles communes, caractéristiques d’un
régime général inhérent aux détroits, qui n'est complété par des
règles plus détaillées pour chaque détroit que dans les cas les plus
importants.

La solution raisonnable se trouve presque toujours dans une voie
médiane. Une bonne synthèse exige l’adoption d’une règle générale
pour certains détroits caractérisés, à côté d’une réglementation
particulière des cas spéciaux et, d’autre part, du renvoi des

104
105 OPINION DISSIDENTE DE M. AZEVEDO

cas banals aux principes généraux qui régissent l’usage de la mer
territoriale.

34. — Mais avant d'arriver à une conclusion, il faut mettre en
relief la connexité qui subsiste entre la question des détroits et
celle des eaux territoriales. En ce qui est du passage des bateaux
marchands par n'importe quel détroit, on se trouve simplement
en présence d’un cas particulier, couvert par la règle sur la mer
territoriale, et en vérité il n’existe aucun autre problème. Les navires
de commerce peuvent emprunter les détroits sans qu'ils soient
obligés de démontrer les avantages que de telles routes peuvent
leur procurer.

Une preuve décisive peut être trouvée dans le fait qu’on n’a pas
traité des détroits dans les travaux préparatoires de la Conférence
de La Haye, sauf en ce qui est des moyens de diviser les eaux
territoriales entre deux États riverains ; seulement au moment de
la distinction entre navires de commerce et navires de guerre le
besoin s’imposa de régler le problème à l'égard de ceux-ci.

La question ne se pose donc que pour les navires de guerre. Alors,
on n'est plus en face d’une simple application d’un principe général,
car la notion de liberté de transit vient à s’écarter du but écono-
mique, auquel elle s’attache ordinairement. Et comme cette liberté
perd beaucoup de sens et de prestige lorsqu'elle sert à des besoins
d’une autre nature, faudra-t-il, pour la mesurer, recourir à d’autres
étalons ? Au critère d'ordre économique on préférera donc les aspects
géographiques, tout en visant la recherche des moyens de communi-
cation qui puissent présenter une utilité raisonnable.

C’est pourquoi l’on cite généralement, à côté des détroits soumis
à une réglementation conventionnelle, ceux de Gibraltar, Bonifacio,
Hong-Kong, etc., comme étant placés sous un régime spécial,
diffèrent des règles ordinaires qui s'appliquent aux eaux territoriales.

On remarque d’abord que l'élément essentiel pour qu’un détroit
entre dans la catégorie internationale réside dans le fait qu'il sert
à la navigation internationale, mais il serait trop simple de tenir
compte exclusivement du fait que le détroit donne accès à la haute
mer et non pas seulement à des lieux enclavés dans les eaux inté-
rieures.

Il est indispensable de procéder à un examen d'opportunité pour
apprécier la valeur intrinsèque de chaque voie de communication.

Evidemment, tout détroit offre passage dont la navigation peut
profiter, mais, inversement, on pourrait ainsi admettre qu'aucun
détroit ne lui est indispensable, car il serait toujours possible de
trouver un autre mcyen d’aller d’une mer à l’autre, comme cela
se passait avant l'ouverture des canaux de Suez et de Panama.

Mais on ne pourrait soutenir sans réserve une restriction aux
droits de l'État riverain, destinée à satisfaire à tous les besoins
militaires des États tiers, même s’il s’agissait de simples exercices

105
106 OPINION DISSIDENTE DE M. AZEVEDO

ou de voyages de pure courtoisie où des navires de guerre pour-
raient économiser quelques heures de marche. Il n’en serait autre-
ment que si la fermeture du détroit entrainait l'impossibilité pra-
tique d’y naviguer ou rendait la navigation très difficile, ce qui a
provoqué la réglementation spéciale des grands détroits et justifié
certaines autres exceptions.

La notion de détroit international reste toujours liée à un mini-
mum d'utilité spéciale, propre à justifier la restriction des droits
de l'État côtier, que l’on doit présumer complets et égaux à ceux
des autres détroits. A la doctrine du moindre sacrifice de PILLET
pourrait se rallier l'affirmation de SEFERIADES « plus est grande
l'utilité du passage .... plus les atteintes aux droits des États rive-
rains s’élargissent et s’agrandissent », (Rec. des Cours, v. 34, P. 439.)

On peut donc considérer comme irréfutable toute classification
des détroits qui repose sur leur importance. L’ouvrage de BRUEL
le démontre de différentes manières, et la lecture d’autres travaux
amène à des constatations semblables par des termes très expressifs:
voie principale, route indépendante, chemin plus court et nécessaire,
communication entre deux mers libres, deux hautes mers, grandes
routes, voie unique, etc.

35. — À La Haye, en 1930, ce problème a été traité selon les
principes courants, mais il faut se garder d’un examen hâtif des
termes y adoptés conduisant à faire entrer n'importe quel détroit
dans la deuxième observation à la base 12, même ceux qui rendraient
le transit plus long ou plus difficile.

L'adoption sans opposition de l'observation à l’article 12 lui
confère un grand prestige, mais, d’autre part, on ne peut oublier la
manière inespérée dont la question a été posée au dernier moment.
Tl faut surtout faire état de la clause « servant à la navigation
internationale » qui a été ajoutée aux expressions qui, auparavant,
étaient adoptées dans quelques textes se référant simplement à la
communication entre deux régions de la haute mer.

C'est à ce moment que SCHUCKING rappelait le cas exceptionnel
de navires qui, entrés dans un détroit, ne pourraient pas rentrer
dans leur patrie! (Actes de la Conférence, v. III, 1930, p. 171.)

BRUEL, d’ailleurs favorable au passage des navires de guerre,
signale le zigzag empéchant toute affirmation nette dans un sens
quelconque (op. cit., t. I, pp. 202-5).

Mais on pourrait rattacher à ladite clause de 1930 la notion
de détroit international et aussi l’expression highway, chère à
des grands auteurs comme OPPENHEIM, et introduite dès le début
de cette affaire par le Royaume-Uni.

36. — Le Détroit de Corfou peut-il être considéré comme un
highway ?
106
107 OPINION DISSIDENTE DE M. AZEVEDO

Un simple coup d'œil sur les cartes montre les difficultés qu’il
y aurait à l’inclure dans une telle classification, ce que n’a encore
fait aucun auteur spécialisé.

Ce chenal ne peut utilement servir à la navigation internationale,
car il n’abrége pas la route et n’offre pas d'avantages spéciaux de
manœuvre. Il est inutile en ce qui est du port de Saranda, même
pour aller au Sud. Certes, il dessert efficacement le port de Corfou
vers le Nord, mais l’économie de distance n’atteint pas une centaine
de milles. En quelques heures, le Leander a presque fait le tour de
Vile, dont la côte méridionale est encore bordée d’un champ de
mines qu'il a dû contourner.

Un des experts britanniques, parlant très naturellement devant
la Cour, a fait allusion aux routes internationales de trafic impor-
tant, notamment celles qui conduisent aux Dardanelles venant
d'Alexandrie ou de Suez et de la Méditerranée orientale.

Le canal artificiel de Corinthe, reliant avec une grande économie
la mer Ionienne à la mer Égée, serait beaucoup plus important, et
cependant tous les auteurs qui s’y réfèrent le considèrent comme
secondaire dans le peu de lignes qu’ils lui consacrent.

Après le 22 octobre, on a proposé au Comité Medzon l'adoption de
nouvelles routes pour desservir Corfou, soit par le dragage d'un
chenal au Nord, soit par le déminage du champ de mines n° 530,
au Sud, et en réalité le chenal nord reste fermé depuis plus de deux
ans, sans préjudice pour la navigation internationale.

37. — Il faut encore rechercher si une dernière considération ne
pourrait faire dévier la ligne normale à suivre.

Il s’agit d’une espèce de condominium sur les eaux du chenal du
fait qu’une de ses rives est grecque tandis que l’autre est albanaise,
encore que ce ne soit pas le fait qu’il n'existe qu'un État riverain
ou au contraire qu’il y en a plusieurs qui doive conférer le caractère
de moyen de navigation international à un détroit : le Sund est
placé entre deux pays, tandis que les Belts et les Dardanelles sont
enserrés entre les côtes d’un même État.

Peu importe le procédé de division des eaux dans les détroits
peu larges, car cela ne toucherait pas aux Puissances tierces.
Au contraire, en l'espèce, la situation du détroit, à la frontière
de deux États, justifierait de nouvelles restrictions à l’égard des
tiers, à moins que ceux-ci ne démontrent l'existence d’un intérêt
spécial de navigation. .

On a signalé la manifestation d’un technicien nord-américain
au Comité de déminage, à propos du chenal de Corfou, mais il
faut rappeler que les États-Unis ont affirmé, à La Haye, qu'ils
seraient, avec la Grande-Bretagne, les seuls intéressés à la fixation
du régime du détroit de Juan-de-Fuca, plus important évidemment
que celui de Corfou, en même temps qu’ils considéraient le détroit

107
Û

108 OPINION DISSIDENTE DE M. AZEVEDO

de Magellan comme essentiellement international.

HYDE a justifié abondamment cette doctrine, en comparant
le canal de Kiel, nettement international par l'intérêt vital qu'il
apporte au commerce, et le Long-Island Sound ou le détroit de
Juan-de-Fuca, réservés aux intérêts d'un seul ou de deux pays
(Int. Law, Boston, 1947, t. I, par. 150 et 155). La Suède a aussi
revendiqué, dans la réponse aux questionnaires de La Haye,
des situations analogues à celle du détroit de Kalmar (S$. DLN.
C.74, M.39, 1929, p. 58).

Il y a toujours une question de proportions. On peut, partant,
conclure que même la situation de détroit ne peut servir d’argument
à la prétention du Royaume-Uni, et au contraire vient à l'appui
de l'interdiction de passage décrétée par l’Albanie sous réserve
d’une autorisation accordée après notification, étant donné les
circonstances anormales qui régnaient à l’époque.

Et n'importe quelle tolérance ancienne à l’égard de faits tou-
jours bien séparés dans le temps pourrait créer, par une sorte
d’usucapion, un droit contre l’Albanie.

Ti va sans dire que cette solution ne peut prévaloir, à l'égard
des navires de guerre de la Puissance qui a la souveraineté sur
l’autre rive des eaux du détroit, vu la pleine égalité qui existe
entre ceux qui ont un intérêt direct dans le transit, même de
caractère non commercial, par le détroit.

38. — Même dans le cas où l’on considérerait comme injustifiée,
en tout ou en partie, la pratique adoptée par l'Albanie, il faudrait
déconseiller toute intervention tendant à y mettre fin, toute
réplique à la force par la force, en dehors de ia chaleur d’une
action violente, comme celle du 15 mai.

Si une telle manière d'imposer une doctrine erronée était anor-
male, il aurait fallu espérer que ceux qui la critiquaient si vivement
n’adopteraient pas la même conduite. La réponse vim vi repellere
équivaudrait à remettre à la force des armes la solution d’un
problème purement juridique. Comme la considération d’urgence
n'existait plus, l’abstention de passage était tout indiquée.

En dehors de la légitime défense, d’une riposte confestim, de
la hot pursuit ou d’un état de nécessité, rien ne justifie l'emploi
de la violence, même le prétexte de représailles : une violation
ne justifie une autre violation en dehors de la loi du talion.

I] serait formellement contraire à l’esprit de la Charte de San-
Francisco et à plusieurs articles de celle-ci qu’un pays devienne
arbitre dans ses propres affaires. L’ État riverain exerce aussi la
possession sur son territoire maritime, et s’il introduit une nou-
veauté, celle-ci ne pourra. être écartée par la violence, même
sous prétexte de rétablir le statu quo — la situation passive de
celui qui a proclamé l'interdiction constitue un fait accompli et

108
109 OPINION DISSIDENTE DE M. AZEVEDO

reste sous la protection de la vieille règle in dubio melior est
conditio possidentis.

L'ouverture par la force des ports d’un pays ne se justifierait
pas aujourd’hui, encore que le commerce ou la civilisation puissent
en profiter, comme cela s’est passé au xIxme siècle ; moins encore
le passage par la force d’un détroit, comme dans l'exemple de
Shimonoseki, en 1864.

La tolérance envers une action de force sous condition d’un
examen a posteriori de sa légitimité conduirait à l'anarchie dans la
vie internationale.

D'autre part, on ne pourrait invoquer un état de nécessité, ni
même un dommage irréparable, en présence de la simple difficulté
d'exécuter des exercices navals, qui avaient d’ailleurs été prévus
dans une autre direction.

39. — On trouve souvent, dans les règlements nationaux, des
restrictions relatives au nombre et au tonnage des navires, à la
répétition des visites, etc., ce qui fait constater le caractère au
fond menaçant des navires de guerre et amène à écarter le para-
logisme selon lequel, si un navire est admis, il faut en admettre
aussi un et plus un, et trois et quatre, jusqu’à l'infini.

En outre, si l’on considère que l’admission aux ports est influencée
par le nombre des navires, on est amené à conclure que le simple

passage peut être aggravé par le même fait.

Même en ce qui est des détroits, des auteurs les plus favorables
aux bateaux de guerre comme FAUCHILLE consacrent des limita-
tions au passage v. g. la concentration d’une escadre puissante
(Tr. de Dr. int. publ., Paris, 1925, t. I, v. IT, par. 5071).

Sans doute le souvenir du premier incident justifiait-il des pré-
cautions, mais de toute manière il y a eu une disproportion évidente
des forces par rapport aux buts envisagés. C’est là la caractéristique
de ce passage sous le simple angle objectif, surtout si l’on ignore
les instructions envoyées par le commandant en chef.

On ne peut d’ailleurs laisser entièrement de côté l'aspect sub-
jectif du passage, recommandé par plusieurs auteurs, surtout
lorsque l’on se trouve en présence de documents versés par la
partie même qui a été accusée de faire un passage non 1#erimis et
innoxia. On a fait en l'espèce une démonstration navale qui même
à titre de représailles ne serait pas admise, comme on l’a observé
dans les séances de l’Institut de Droit international à Paris, en 1934.

40. — Si l’on en vient à la deuxième opération, il faut d’abord

remarquer que l'Albanie n'a pas été admise au Comité Medzon
lors de la constitution de ce Comité, et que les propositions tendant

109
110 OPINION DISSIDENTE DE M. AZEVEDO

N

à Vy faire admettre à simple titre d’observateur ont échoué à
plusieurs reprises.

Malgré le rôle prédominant que le Royaume-Uni a très naturelle-
ment joué dans ce Comité, comme dans le Comité central de démi-
nage, du fait de sa plus grande expérience et de son abondant
matériel, l'échec de ces initiatives ne peut être mis à son compte
exclusif, bien que les raisons qui en ont été données et qui ont été
répétées au cours de l’affaire ne puissent être considérées comme
satisfaisantes et parfois même se contredisent. |

L'attribution à la Grèce du secteur 18 A peut aussi être considérée
comme un acte peu amical du Comité, puisque ce secteur était
déjà dragué, comme le secteur n° 17 qu’on avait laissé sans attribu-
tion à aucun pays, et que la Grèce n'avait pas; à ce moment, des
moyens à sa disposition pour remplir la tâche et réclamait même
l'aide du Royaume-Uni.

On a déjà remarqué que les Britanniques avaient, à un moment
critique, ouvert un chenal qu'ils supposaient occuper le même
emplacement que celui du chenal maintenu par les Allemands
pendant la guerre. Pour se dispenser d’un travail plus important
de dragage de champs de mines existants, on a préféré suivre le
chemin considéré comme le plus facile, au lieu de prendre la route
normale qui serait à équidistance des deux côtes ; encore que l’on
ne doive pas présumer un choix de l’ennemi pour l'hypothèse la
plus simple, mais au contraire une préférence pour une route que
les adversaires aient plus de difficulté à découvrir.

Mais quand, un an et demi après, le différend entre l’Albanie
et la Grande-Bretagne s'était élevé, celle-ci aurait dû, si elle
avait intérêt au passage après la cessation des hostilités, replacer
la route dans les conditions normales d’avant guerre. Si l’ennemi
avait modifié l’ancien équilibre, pourquoi persister dans une
voie dommageable une fois le calme rétabli ? On connaissait déjà
l'emplacement exact des mines, et un dragage n'aurait demandé
que quelques heures de travail, comme dans l'opération Retail.

Après l'explosion, le Gouvernement du Royaume-Uni n’a pas
tardé à décider le déminage et à le notifier à l’Albanie.

En attendant, il a toutefois cherché à obtenir l’appui ou l’as-
sentiment des Comités de déminage, en se proposant pour
assurer l'exécution de l’opération, comme suite naturelle à celle
qu’il avait accomplie en 1944.

Cependant, le 28 octobre, le Comité Medzon n’a pas donné
son accord, bien qu’il estimât l'opération recommandable, à cause
du caractère politique de celle-ci en cas de refus de l’Albanie.
L’attitude du Comité central témoigne également de réticences :
dès le 31 octobre, il conseillait le déminage, mais sous réserve
de conditions d'opportunité, y compris l'accord de l'État riverain.

IIo
III OPINION DISSIDENTE DE M, AZEVEDO

41. — On avait allégué que le but de l’opération Retail aurait
été le souci de protéger la navigation ou d’assurer l'accès aux
ports locaux, y compris celui de Saranda, ou même de dégager
la responsabilité de l'État qui avait procédé au premier déminage.

Or, les besoins de la navigation n’ont pas été satisfaits, et
l’accès à Saranda n'est pas assuré, puisque l’opération de déminage
n’a pas été terminée.

Dans la Réplique, cependant, on a clairement défini son but
principal: récolter des preuves pour déterminer l'origine des
explosions et indiquer les coupables.

D'autre part, on craignait le manque d'efficacité et de rapidité
de n'importe quelle mesure demandée à l'O. N.U. et décidée
par celle-ci.

Mais aucune de ces raisons ne justifierait une telle action unila-
térale, dont la gravité aurait pris beaucoup plus de relief si ses
résultats avaient été négatifs. Une action d’auto-protection,
décidée de sang-froid, en contraste avec Vinaction au moment
où les destroyers ont sauté, serait aussi déplacée. Le retentissement
de l'affaire aurait suffi à lui seul à écarter une tentative auda-
cieuse de faire disparaître les témoins muets du délit.

42. — Au lieu de se faire justice de ses propres mains, dans
un cas qui n'était ni urgent ni malheureusement susceptible de
réparation adéquate, il eût été très facile et plus indiqué de
chercher un procédé de conciliation ou même de recourir à
VO.N.U., surtout après que l’Albanie, bien que non-membre,
lui avait déjà fait appel. On ne pouvait pas envisager d'avance
un refus radical de la part d’un pays qui, ensuite, a dû accepter
une invitation entraînant des conséquences bien plus graves,
par exemple celle de confier au Conseil de Sécurité le règlement
de toute la querelle, quoiqu'il s’est opposé plus tard au renvoi
de l'affaire à la Cour. C’est sous les auspices de l'O. N. U. qu’aurait
dû être effectué le déminage, impartial et immédiat, afin de
prévenir tout changement dans l’état du chenal.

Si la justice internationale n'offre pas encore des moyens satis-
faisants, la responsabilité en incombe aux Puissances qui, en
majorité, n'ont pas considéré que soit venu le moment de lui
accorder une juridiction obligatoire.

On ne peut reprocher à la Cour le caractère limité de ses moyens,
ni des dispositions comme celle qui autorise un État à refuser la
production . d’un document, ainsi qu’on vient d’en avoir des
exemples dans la présente affaire.

Malgré ses imperfections, il ne faut pas désespérer d’acheminer
vers le tribunal international la solution de toutes les contestations
d'ordre juridique, et, à ce propos, on ne peut manquer de souligner
le souci témoigné plusieurs fois par ia Grande-Bretagne de porter

TITI
I12. OPINION DISSIDENTE DE M. AZEVEDO

devant la Cour des affaires qui quelque temps auparavant auraient
peut-être été tranchées d’une autre façon.

De toute manière, la recherche des preuves ne saurait jamais
justifier un acte d’intervention, qui a finalement été franchement
reconnu, mais qui se heurte aussi aux textes et à l'esprit de la
Charte de San-Francisco. Le monde d'aujourd'hui ne tolère plus
une pratique à laquelle on n’a jamais pu sincèrement reconnaître
un caractère juridique, et où les plus nobles propos d'humanité
risquent d’être faussés par des abus qui s’insinuent facilement
sous leur manteau.

Ii faudrait éviter ainsi une nouvelle opération de force, surtout
à la suite des avertissements discrets des organes internationaux
qui s’occupaient particulièrement de l'affaire, opération conduite
sans grands égards pour l’autre partie, qui n’a même pas été invitée
à observer ou à entrer en pourparlers, après sa protestation initiale
et la suggestion faite par elle relativement à une commission mixte.

L'observation relative à l'absence de réclamation, en 1944, n’est
pas suffisante, étant donné les conditions ci-dessus rappelées, qui
prévalaient en pleine guerre. Au surplus, il n’y a pas eu en Albanie,
au moins jusqu’à la fin de 1945, de gouvernement stable reconnu
par d’autres Puissances.

L’Albanie pourrait donc prétendre à intervenir dans la déter-
mination du chenal, qui deviendrait définitif, car elle avait regagné
son indépendance, sans que celle-ci fût présumée être soumise à
des conditions portant atteinte à la souveraineté acquise.

D'un autre côté, l’Albanie n’a pas démontré qu'elle eût l’inten-
tion sincère de se rapprocher de la Grande-Bretagne pour arriver
à une solution qu’exigerait le devoir, fondamental pour tout Etat,
de collaborer à des buts de justice et d’harmonie internationales
par la voie même des négociations directes. Au contraire, des répon-
ses quelque peu évasives, quoique fondées sur des raisons juridiques,
permettent d’atténuer la responsabilité du Royaume-Uni et d’at-
tribuer moins de gravité à l'attitude adoptée le 13 novembre qu’à
celle qui fut adoptée le 22 octobre.

43. — À l'illégitimité de l'opération est venu se joindre l’excès
des moyens, de telle sorte qu’au premier moment l’Amirauté même
a prévu des accusations de duplicité et d’offense à la souveraineté
albanaise.

On ne peut davantage oublier la maniére dont a été exécutée
Vopération, en ce qui est de la destruction des mines, puisque la
plupart ont été laissées à la dérive.

Certes, la Convention de La Haye a posé comme condition essen-
tielle de l’usage de ces engins l'adoption d’un dispositif qui les
désamorce automatiquement, dès qu'elles sont détachées de leurs
orins. En tout cas, cette garantie juridique ne nous apaise pas
entièrement, et tout le monde croit qu'il reste toujours un certain
coefficient de danger. Peu importe que les experts en général

112
113 OPINION DISSIDENTE DE M. AZEVEDO

amoindrissent ce danger, on peut cependant se méfier des instru-
ments scientifiques même de haute précision, et cette affaire a
fourni maintes occasions de relever les erreurs des appareils et des
hommes qui les surveillent ou qui interprètent leurs données ; au
surplus, on a cité des cas de mines restant dangereuses et d’autres
cas-où, à la longue, la rouille paralyse les ressorts de déclanchement.

Le simple souci du Royaume-Uni d’expliquer les mesures adop-
tées pour détruire les mines démontrerait l'utilité d’une telle action ;
d’autres circonstances ont conduit cependant à abandonner cette
intention.

Ces mines pouvaient être entrainées par le courant et relevées
à d’autres endroits, justifiant des reproches à l’Albanie, ainsi qu’il
est advenu lorsqu'un destroyer américain a repéré le 14 novembre
1946 une mine flottante aux abords de Durazzo et l’a signalée par
un hydrolant, bien que l’on ne puisse affirmer que cette mine ait
été libérée par l'opération de déminage effectuée la veille à une
certaine distance.

44. — On est ainsi amené à conclure à la responsabilité du
Royaume-Uni pour les opérations du 22 octobre et du 13 novembre
1946, entraînant des viclations à la souveraineté albanaise.

Sans doute, l’Albanie ne réclame-t-elle pas la réparation d’un
dommage matériel, ayant seulement en vue l’application d’une
sanction d'ordre moral.

Sur ce terrain, il faut être encore plus prudent que ne l’est le
droit interne. Bien que l’on ait constaté une préméditation dans la
décision et l'exécution des deux mesures tenues pour illégitimes, il
serait difficile de conclure nettement à une mauvaise intention,
surtout en ce qui concerne la deuxième opération: il y avait les
incidents antérieurs et surtout le souvenir récent d’une quasi-
hécatombe. D'autre part, on a constaté une certaine hésitation
sur la voie que prendrait le Royaume-Uni afin d'arriver à une solu-
tion qu’il considérait comme urgente, tandis que l’Albanie se
retranchait dans une attitude très raide qui ne faisait qu’accroitre
les soupçons de la Grande-Bretagne, fondés d’ailleurs sur des
présomptions très graves.

D'un autre côté, on ne peut perdre de vue la manière anormale
dont ont été exécutées lesdites mesures : même ceux qui se targuent
de ne pas avoir l'intention de nuire, invoquant le qui jure suo utitur
neminem ledit, où même de ne pas agir par simple caprice, se
trouvent néanmoins tenus par les conséquences d’une action abusive
à laquelle on ne peut appliquer l’étalon ou standard de conduite
exigé d’un bon père de famille, selon de vieilles conceptions d’ail-
leurs toujours en faveur.

L’Albanie n’a pas précisé quelle serait la sanction à appliquer,
tout en se limitant, au cours des plaidoiries, à une ailusion à la

113
II4 OPINION DISSIDENTE DE M. AZEVEDO

pratique française, qui accorde parfois le paiement symbolique d’un
franc.

Mais, aux termes du compromis, une sanction de caractère
pécuniaire n’a pas été demandée et elle ne peut être accordée même
à titre symbolique.

D'autre part, la Cour doit se départir des solutions connues et
qui présentent un caractère médiéval, aujourd’hui incompatibles
même avec des procédés pédagogiques, tels que demandes d’excuses,
salut au pavillon, etc. Tout cela rappelle le ton des wlfimata, chaque
jour plus en désuétude. '

45. — ine reste qu’une seule sanction d’ordre moral qu'on peut
ainsi appliquer sans tomber en contradiction avec l’abstention
préférée a l'égard de la demande quant à la fixation des dommages.

Tout choix laissé à l’avenir serait impossible, car la sanction se
trouvera re ipsa dans le jugement même. Celui-ci aura une portée
purement déclaratoire, en considérant la conduite suivie par le
Royaume-Uni comme contraire au droit international et, de toute
manière, anormale.

C'est dans ces limites que je donne satisfaction à l’Albanie,
en tenant pour fondée la demande reconventionnelle qu’elle a
présentée dans le compromis du 2, mars 1948.

(Signé) PHILADELPHO AZEVEDO.

114
